—Determination by respondent Commissioner dated March 4, 1992, which, after hearing, dismissed petitioner from the New York City Police Department upon the finding that he violated certain departmental rules and regulations, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Ira Gammerman, J.], entered on or about May 14, 1992), unanimously dismissed, without costs.
There is substantial evidence to support respondent’s determination. The penalty of dismissal was not inappropriate considering the misconduct (see, Matter of Pell v Board of Educ., 34 NY2d 222). Concur — Murphy, P. J., Wallach, Kupferman and Asch, JJ.